Citation Nr: 0621243	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  01-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1969; service in Vietnam in indicated by the 
evidence of record.  

This case originally came to the Board of Veterans' Appeals 
(the Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The case was subsequently certified to the 
Board by the RO in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in July 2005, for, among other things, referral to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (now the United States Army and Joint Services 
Records Research Center (JSRRC)).  

Thereafter, a determination as to whether or not the 
appellant was involved in combat was to be made.  There is no 
evidence in the record to indicate that the AMC/RO contacted 
JSRRC for a copy of the unit history for Troop A of the 1st 
Squadron of the 9th Cavalry (Aerial Reconnaissance) (a combat 
unit) or for information about the Long Thanh North Airfield 
(located 20 km south east of Bien Hoa and 27 km east 
northeast of Saigon).  Nor was a determination made as to 
whether or not the appellant engaged in combat.  



While the current evidence of record does not include the 
appellant's DA Form 201 or equivalent, it appears that the 
appellant was transferred to Vietnam after he completed 
Advanced Individual Training (AIT) at Fort Eustis, VA and 
that he was in Vietnam from approximately September 1968 to 
approximately November 1969.

A VA hospital discharge summary dated in December 1993 states 
that the appellant reported experiencing artillery and rocket 
fire on a regular basis while he was in Vietnam.  This report 
suggests possible application of the Court's ruling in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), where it was 
held that the veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by the 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to the veteran, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that, although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.  As previously noted, no action was taken with JSRRC 
to verify such rocket/mortar attacks.  

Further, in August 2003, the University of Nebraska Medical 
Center responded to a request for medical records with 
directions that inpatient records from the Richard Young 
Center had to be requested directly from that facility.  The 
appellant's VA Form 21-4142 had clearly indicated that 
treatment had been at 'Richard Young' but no request for 
records was made directly to that facility.

The most recent communication to the appellant has been 
returned by the Post Office as undeliverable.  However, the 
appellant has a payee as he has been found to be incompetent 
for VA payment purposes and therefore all appropriate 
sources, including the payee, should be contacted to 
ascertain the appellant's current mailing address.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The AMC/RO, with assistance of the 
appellant's representative and/or payee, 
should take all reasonable steps to 
determine the appellant's current 
address.

2.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for service 
connection for PTSD and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence he has in his 
possession.

3.  The RO should also give the 
appellant opportunity to provide any 
additional details concerning 
stressors, particularly the time 
periods reflecting the occurrence of 
mortar or rocket attacks or other 
attacks; the locations of said attacks; 
the names of individuals injured or 
killed; "buddy statements" or 
photographs containing verifiable 
information regarding the events 
claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the claim.  

4.  All VA inpatient records and all VA 
outpatient records relating to 
treatment of the appellant not already 
of record should be identified and 
obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation 
used in making that determination 
should be included in the claims file.

5.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any psychiatric problems since 
1970.  After securing the necessary 
release(s), the AMC/RO should obtain those 
records that have not been previously 
secured.  In particular, the inpatient 
records from the Richard Young Center from 
approximately 1970-1972 should be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

6.  After the appellant's response 
regarding stressors is received (or after 
a reasonable time has passed with no 
response from the veteran), the AMC/RO 
should review the file and prepare a 
summary of all claimed stressors.  This 
summary, a copy of the veteran's DD Form 
214 with his Vietnam unit assignment and a 
copy of this remand should be sent to the 
United States Army and Joint Services 
Records Research Center (JSRRC), or any 
other appropriate agency for verification 
of the alleged stressful events in 
service.  Specifically, the RO should 
request unit histories and diaries for the 
months when the veteran experienced 
exposure to mortar or rocket attacks, for 
example, January 1970 to March 1969, and 
May 1969 to August 1969.  The requests 
should be done in whatever format conforms 
to JSRRC's stated requirements for such 
requests.  

The AMC/RO must request that JSRRC provide 
a copy of the unit history of A Troop, 1st 
Squadron of the 9th Cavalry (Aerial 
Reconnaissance), 1st Air Cavalry Division, 
from November 1968 to December 1969, and 
any information pertaining to the Long 
Thanh North Airfield for the period 
indicated, including whether the veteran's 
unit was based there.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors.  

VBA must follow up on all appropriate 
development suggested by JSRRC and 
following all applicable regulations and 
directives implementing the provisions of 
the VCAA delineating VA's duties regarding 
notice and development.

7.  The AMC/RO must then make specific 
determinations as to whether or not 
whether the appellant is a veteran of 
combat and if there are any verified non-
combat stressors.




8.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is linked 
to any verified in-service stressor(s).  
The psychiatrist must review the entire 
claims file; the requested opinions 
should be provided based on the record 
review alone if the appellant fails to 
report for the examination.  

The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished if 
deemed necessary to arrive at a 
diagnosis.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record, if any. 

If a diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" 
that caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  If there are no stressors, or if 
PTSD is not found, that matter should also 
be specifically set forth.

9.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

10.  Thereafter, VBA should readjudicate 
the PTSD service connection claim.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



